DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to the claims filed 12/22/2020 has been entered. Claim(s) 2, 8 and 10-16 is/are currently amended. Claim(s) 1 and 4 has/have been canceled. Claim(s) 2-3 and 5-16 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112 not reproduced below have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-3 and 5-16 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2-3 and 5-16, Applicant discloses dynamically adjusting an averaging time to average a plurality of PWTT measurements based on variability of a correlated signal, such as a heart rate signal (¶ [0141] of specification as filed), but does not disclose adjusting averaging time based on "a measured heart rate," which encompasses an instantaneous heart rate value (e.g., a single numerical value expressed in beats per minute), such that the limitation "wherein the averaging time is adjusted based on a measured heart rate" is broader than what is sufficiently disclosed and/or lacks sufficient support in the application as filed, and therefore encompasses new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10-16 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the averaging time" in the claim, and there is no indication that any previously recited signal, parameter, value, etc. is averaged. For the purpose of this Office action, claim 10 will be 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 6, 9-11, 13 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0001390 A1 (previously cited, Kawaguchi) in view of US 2011/0066010 A1 (previously cited, Moon) and US 2010/0317933 A1 (Colman).
Regarding claims 2 and 10, Kawaguchi teaches/suggests a system configured to implement a method of monitoring blood pressure of a user, the system/method comprising:
a first sensor adapted to couple with a user (heart-sound microphone 12), the first sensor configured for outputting/detecting a cardiac ejection signal indicative of when blood is ejected from the user's heart (¶ [0029] converting heart sounds produced from the heart of the subject, into an electric heart-sound signal SH);
a second sensor adapted to couple with the user (photoelectric-pulse-wave sensor 28; ¶ [0031]), the second sensor configured for outputting/detecting an arterial pulse signal at a body portion of the user, the arterial pulse signal indicative of when a blood pressure pulse arrives at the user's body portion (¶ [0031] detecting a pulse wave propagated to peripheral arterioles including capillaries); 
a hardware processor (control device 20 and/or control device 20 and associated front-end hardware, e.g., amplifier 16, converters 18, 26, etc.) coupled to the first and second sensors and configured for calculating a pulse wave transit time (PWTT) measurement by determining a time between a feature of the cardiac ejection signal and a feature of the arterial pulse signal (Fig. 8; ¶ [0055] wherein the control device 20 determines, as a pulse-wave propagation time DT, a time difference between the timing t0 of opening of the aortic valve determined at S5 and the timing of detection of the rising point of the photoelectric pulse wave determined at S8); and
a display configured for outputting information derived from the calculated PWTT (display device 36; ¶ [0033]).
etc. (¶ [0015] wherein PPGs may be measured at the fingers, wrist, arm, chest, or virtually any other location where an optical signal can be measured using a transmission or reflection-mode configuration). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Kawaguchi with the body portion to which the second sensor is coupled comprising the user's wrist as taught/suggested by Moon as a simple substitution of one known location for measuring an arterial pulse signal (wrist) for another (finger) to yield no more than predictable results. See MPEP 2143(I)(B).
Kawaguchi as modified does not teach the method further comprises/processor is further configured for deriving a blood pressure measurement based at least in part on an averaged plurality of PWTT measurements, or the display is configured for outputting said blood pressure measurement.
Moon teaches/suggests a method comprising calculating a pulse wave transit time (PWTT); averaging a plurality of PWTT measurements; deriving a blood pressure measurement based at least in part on the averaged plurality of PWTT measurements; and outputting the blood pressure measurement on a display (¶ [0114] averaging PTT values over a 10-20 second period, and displaying a new blood pressure measurement every second using a rolling average). 

Kawaguchi as modified does not teach the method further comprises/processor is further configured for dynamically adjusting an averaging time to average a plurality of PWTT measurements, wherein the averaging time is adjusted based on a measured heart rate. 
Colman teaches/suggests a method comprising dynamically adjusting an averaging time to average a plurality of correlated measurements (¶ [0057], ¶ [0059], etc., wherein the averaging time period for each of the parameters used in the PI calculation may be calculated and defined using an adaptive type algorithm), wherein the averaging time is adjusted based on a measured heart rate (¶ [0057] where the erratic characteristics used for deciding the averaging time may result, for example, from the respiratory rate values, the CO2 waveform, and any other suitable parameter that is used for the calculation of the PI; ¶ [0055] wherein heart rate is one such suitable parameter). 
Since Kawaguchi discloses the PWTT measurements are calculated based on timing of features in cardiac ejection and arterial pulse signals, which are correlated with heart rate (e.g., all cardiac parameters and/or signals), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system/method of Kawaguchi with processor being further configured for dynamically adjusting an averaging time to average a plurality of PWTT measurements, wherein the averaging time is adjusted based on a measured heart rate as 
Regarding claims 3 and 11, Kawaguchi as modified teaches and/or suggests the processor is further configured for smoothing one or both of the cardiac ejection signal and the arterial pulse signal prior to calculating the PWTT (¶ [0029]).
Regarding claims 6 and 13, Kawaguchi as modified teaches and/or suggests the first sensor is configured to be coupled with the user's chest (Fig. 1). 
Regarding claims 9 and 16, Kawaguchi as modified teaches and/or suggests at least one of the first sensor and the second sensor is not an acoustic sensor (see above, wherein the second sensor is a photo-electric pulse wave, or PPG, sensor). 

Claim(s) 5 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawaguchi in view of Moon and Colman as applied to claim(s) 2 above, and further in view of US 2006/0047213 A1 (previously cited, Gavriely).
Regarding claims 5 and 12, Kawaguchi as modified teaches/suggests the limitations of claims 2 and 10, and further discloses the first sensor includes and an acoustic sensor (heart-sound microphone 12), but does not expressly teach the first sensor is configured to be coupled with the user's body at a location other than the chest.
Gavriely teaches/suggests a system comprising a first acoustic sensor adapted to couple with a user, the first acoustic sensor configured to output a cardiac ejection indicative of when blood is ejected from the user's heart (¶ [0017] microphone), wherein the first sensor may be 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system/method of Kawaguchi with the first sensor being configured to be coupled with the user's body at a location other than the chest, such as the back or neck, as taught and/or suggested by Gavriely as a simple substitution of one known location for acquiring a cardiac ejection signal (heart sound signal) for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 7 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawaguchi in view of Moon and Colman as applied to claim(s) 2 above, and further in view of US 2008/0243202 A1 (previously cited, Patangay) and US 2004/0267148 A1 (previously cited, Anand).
Regarding claims 7 and 14, Kawaguchi as modified teaches/suggests the limitations of claims 2 and 10, as discussed above, and teaches/suggests calculating the PWTT by determining a time difference from a feature first heart sound in the cardiac ejection signal (Fig. 6A; Fig. 8, step S5; etc.) to the feature of the arterial pulse signal (Fig. 8, step S8). Kawaguchi as modified does not teach the first heart sound feature is a centroid of a first heart sound in the cardiac ejection signal. However, Kawaguchi discloses the feature of the first heart sound corresponds to aortic valve opening (¶ [0044]). 
Patangay discloses aortic valve opening coincides with the middle portion of the first heart sound (¶ [0039]). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system/method of Kawaguchi with the first heart sound feature comprising a centroid of the first heart sound as taught and/or suggested by Anand, and the processor being configured for calculating the PWTT by determining a time difference from the centroid of a first heart sound in the cardiac ejection signal to the feature of the arterial pulse signal, as a simple substitution of one known feature of the first heart sound indicative of aortic valve opening (see Pantagay, ¶ [0039]), for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 8 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawaguchi in view of Moon and Colman as applied to claim(s) 2 above, and further in view of US 2003/0220577 A1 (previously cited, Bartels).
Regarding claims 8 and 15, Kawaguchi as modified teaches/suggests the limitations of claims 2 and 10, as discussed above, and further discloses the method comprises/processor is configured for acquiring an ECG signal (electrocardiograph 24), but does not expressly teach the method comprises/processor is configured for using the ECG signal as a gating function to detect the cardiac ejection signal or feature thereof. 
Bartels teaches/suggests using an ECG signal as a gating function to detect a feature in a cardiac ejection signal (¶ [0048] R-wave triggering). 
e.g., identifying features thereof. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 2, 3, 6 and 8 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 of U.S. Patent No. 10,052,037 in view of Bartels.
Regarding claims 2, 3, 6 and 8, claim 2 of US 10,052,037 recites each limitation of claims 2 and 6 of the present application with the exception of receiving the arterial pulse signal from the user's wrist, the first sensor is configured to be coupled with the user's chest, outputting the blood pressure measurement, smoothing one or both of the cardiac ejection signal and the arterial pulse signal prior to calculating the PWTT, using an electrocardiogram (ECG) signal as a gating function to detect the cardiac ejection signal. Bartels discloses detecting a cardiac ejection signal from a first sensor coupled with a user's chest (Fig. 2, chest PCG; ¶ [0033]); receiving arterial pulse information associated with the wrist of a user from an acoustic sensor (PCG sensor 130; ¶ [0059]; etc.); smoothing one or both of the cardiac ejection signal and the arterial pulse signal prior to  etc.); and using an electrocardiogram (ECG) signal as a gating function to detect the cardiac ejection signal (¶ [0048]). It would have been obvious to modify the method of claim 2 of US 10,052,037 with detecting a cardiac ejection signal from a first sensor coupled with a user's chest and receiving the arterial pulse signal from the wrist as a simple substitution of known locations for measuring cardiac ejection and arterial pulse signals for another to yield no more than predictable results; with smoothing one or both of the cardiac ejection signal and the arterial pulse signal prior to calculating the PWTT in order to enhance waveform data and/or improve SNR prior to further calculations; and with using an ECG signal as a gating function to detect the cardiac ejection signal in order to identify individual heart cycles (Bartels, ¶ [0048]) for subsequent processing, e.g., identifying features thereof. Additionally, it is well known in the art to generically output or display determined information (see various prior art references cited above), such that it would have been obvious to further modify the method of claim 2 of US 10,052,037 with outputting the blood pressure in order to permit a user to continuously monitor/visualize the user's blood pressure or changes therein. 

Claim(s) 5 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 of U.S. Patent No. 10,052,037 in view of Bartels as applied to claim(s) 2 of the present application, and further in view of Gavriely. 
Regarding claim 5, claim 2 of US 10,052,037 as modified does not teach the first sensor is configured to be coupled with the user’s body at a location other than the chest. Gavriely discloses a first sensor for detecting a cardiac ejection signal may be configured to be coupled with the user's chest or coupled at a location other than the chest (¶ [0017] wherein heart sounds may be acquired from the chest, back and/or neck of the patient), such that it would have been obvious to further .

Claim(s) 7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 of U.S. Patent No. 10,052,037 in view of Bartels as applied to claim(s) 2 of the present application, and further in view of Kawaguchi, Patangay and Anand. 
Regarding claim 7, claim 2 of US 10,052,037 as modified does not teach calculating the PWTT by at least determining a time difference from a centroid of a first heart sound in the cardiac ejection signal to the feature of the arterial pulse signal. As discussed above in the prior art rejections, Kawaguchi teaches calculating PWTT by determining a time difference from a first heart sound feature in the cardiac ejection signal indicative of aortic valve opening to a feature of the arterial pulse signal. Patangay discloses aortic valve opening coincides with the middle portion of the first heart sound (¶ [0039]). Anand teaches/suggests identifying a centroid of a first heart sound (¶ [0028]), such that it would have been obvious to further modify claim 2 of US 10,052,037 with calculating the PWTT by at least determining a time difference from a centroid of a first heart sound in the cardiac ejection signal to the feature of the arterial pulse signal for at least the reasons noted in the rejections of record above. 

Claim(s) 9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 of U.S. Patent No. 10,052,037 in view of Bartels as applied to claim(s) 2 of the present application, and further in view of US 2010/0331708 A1 (previously cited, Hatib). 
Regarding claim 9, claim 2 of US 10,052,037 as modified does not teach at least one of the first sensor and the second sensor is not an acoustic sensor. Hatib discloses various signals that may be used as an alternative to an acoustic sensor (¶¶ [0016]-[0017]), such that it would have been obvious to further modify claim 2 of US 10,052,037 with at least one of the first sensor and the second sensor not being an acoustic sensor as a simple substitution of one known suitable sensor for acquiring a cardiac ejection signal and/or arterial pulse signal for another to yield no more than predictable results. See MPEP 2143(I)(B).

Response to Arguments
Applicant's arguments with respect to the prior art rejections have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's arguments fail to address the outstanding double patenting rejections. These have been maintained as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Meredith Weare/Primary Examiner, Art Unit 3791